36 N.Y.2d 891 (1975)
In the Matter of the Claim of Ellen B. Aronson, Appellant. Montefiore Hospital and Medical Center, Respondent. Louis L. Levine, as Industrial Commissioner, Respondent.
Court of Appeals of the State of New York.
Submitted May 1, 1975.
Decided June 4, 1975.
Gottlieb & Feldman for appellant.
Louis Newman and Richard Lehv for employer-respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG. Taking no part: Judge COOKE.
Order reversed, with costs, and the decision of the Unemployment Insurance Appeal Board reinstated on the dissenting memorandum at the Appellate Division.